    Case 17-18340-ABA             Doc 44      Filed 02/08/21 Entered 02/08/21 09:28:19                     Desc Main
                                             Document      Page 1 of 3

  UNITED STATES BANKRUTPCY COURT
  DISTRICT OF NEW JERSEY

  OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
  Isabel C. Balboa, Esquire
  Cherry Tree Corporate Center                                                      Order Filed on February 8, 2021
                                                                                    by Clerk
  535 Route 38, Suite 580
                                                                                    U.S. Bankruptcy Court
  Cherry Hill, NJ 08002                                                             District of New Jersey
  (856) 663-5002


                                                                   Case No:               17-18340-ABA
  In Re:
                                                                   Hearing Date:
           MICKY L. NELSON
                                                                   Judge:                 Andrew B. Altenburg, Jr.
                                                                   Chapter:                              13




                  Recommended Local Form:                     ¨     Followed          ý     Modified




                               ORDER REGARDING CHAPTER 13 STANDING
                                  TRUSTEE’S MOTION TO DISMISS OR
                                    CERTIFICATION OF DEFAULT

 The relief set forth on the following pages number two (2) through three (3) is hereby ORDERED.




DATED: February 8, 2021




                                                                                                              IS_CHH_5001_OTBS
   Case 17-18340-ABA                Doc 44        Filed 02/08/21 Entered 02/08/21 09:28:19                           Desc Main
                                                 Document      Page 2 of 3

    The Court having considered the motion or certification of Isabel C. Balboa, Chapter 13 Standing Trustee,
and any objections filed, it is hereby


    ORDERED that:

      ý       The debtor(s)' case is hereby DISMISSED




      ¨       The debtor(s)’ plan is allowed to continue at the regular monthly payment of               for a period of

              months. If the debtor(s) should fail to make any future Chapter 13 plan payment for a period of more

              than thirty (30) consecutive days, the Trustee shall file a Certification of Default with notice of said

              Certification to the debtor(s) and debtor(s)’ attorney, if any, and the court shall enter an Order

              dismissing the debtor(s)’ case.




      ¨       An Order to Employer to pay the Chapter 13 Trustee shall be prepared and filed with the Court by the

              debtor(s) or debtor(s)’ attorney, if any, within thirty (30) days from the date of this Order.




      ý       Other:




              ý         IT IS FURTHER ORDERED that, pursuant to 11 U.S.C. § 349(b), this Court for cause

                        retains jurisdiction over any additional application filed within 30 days by any

                        administrative claimant for funds on hand with the Chapter 13 Standing Trustee.




               ¨        IT IS FURTHER ORDERED that the debtor(s)' case is allow to continue with the arrears

                        being capitalized throught the debtor(s)' plan, and the plan shall continue at           which

                        represents total receipts applied to plan.




                                                                     2
                                                                                                                      IS_CHH_5001_OTBS
Case 17-18340-ABA      Doc 44         Filed 02/08/21 Entered 02/08/21 09:28:19                        Desc Main
                                     Document      Page 3 of 3

      ¨    IT IS FURTHER ORDERED that the debtor(s)’ case is allowed to

           continue with a lump sum payment of             due within     days from

           the date of this Order.




      ¨    IT IS FURTHER ORDERERED that if the debtor(s)’ instant Chapter 13 case is dismissed,

           such dismissal shall be with prejudice and the debtor(s) shall be barred from filing for

           Chapter 13 bankruptcy protection for a period of      from the date of dismissal of debtor(s)’

           case.




      ¨    IT IS FURTHER ORDERED that the debtor(s)’ case is allowed to continue with tier

           payments of




      ¨    This order incorporates a fee application for debtor(s)’ attorney in the

           amount of          pending Court approval.




      ¨    A status hearing shall be held on         .




                                                     3
                                                                                                       IS_CHH_5001_OTBS
